           Case 2:19-cv-01395-RFB-BNW Document 30
                                               29 Filed 09/09/21
                                                        09/08/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3
   TROY K. FLAKE
 4 BRIAN W. IRVIN
   Assistant United States Attorneys
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Troy.Flake@usdoj.gov
 7 Brian.Irvin@usdoj.gov

 8 Attorneys for the United States

 9
10                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
11

12   Leah Wingeart, Individually, and as Special Case No.: 2:19-cv-01395-RFB-BNW
     Administratrix of the Estate of James
13   Edward Fischer,

14                 Plaintiffs,                      Joint Status Report Regarding Settlement
15          v.

16 United States of America,

17                 Defendant.

18

19          On June 3, 2021, the parties participated in a settlement conference before the Court.

20 The parties agreed to settle this matter. The parties continue to cooperate in good faith to

21 follow the necessary procedures to finalize the settlement and regularly updated the Court

22 regarding the status. See ECF #25, #27.

23          The parties have agreed to all terms and prepared all documents necessary

24 to resolve this case. The final administrative step in the process of consummating

25 this agreement is approval by the Acting Assistant Attorney General pursuant to 28

26 C.F.R. §§ 0.160(a)(3), 0.168(d)(2). On September 2, 2021, Acting Assistant

27 Attorney General Brian M. Boynton provided final approval.

28          Now that the administrative steps are complete the United States Attorney’s
           Case 2:19-cv-01395-RFB-BNW Document 30
                                               29 Filed 09/09/21
                                                        09/08/21 Page 2 of 2




 1   Office has initiated the required process to request that the Department of the

 2   Treasury electronically transfer the settlement amount. Normally this process takes

 3   less than 30 days, so the parties anticipate that they will file a notice of dismissal

 4   within 30 days without assistance from the Court. Should this expectation not be

 5   met, the parties will provide another status report to the Court on or before October

 6   8, 2021.

 7           Respectfully submitted this 8th day of September, 2021.

 8

 9    LAIRD LAW, PLLC                                     CHRISTOPHER CHIOU
                                                          Acting United States Attorney
10
       /s/ Danial Laird                                    /s/ Troy K. Flake
11                                                        TROY K. FLAKE
      DANIAL LAIRD
12    8991 West Flamingo Rd., Suite C                     Assistant United States Attorney
      Las Vegas, NV 89147
13
      Attorney for Plaintiff                              Attorneys for the United States
14

15

16

17                                          Order
                               IT IS SO ORDERED
18                             DATED: 10:01 am, September 09, 2021
19

20                             BRENDA WEKSLER
                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                                      2
